TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00202-CV



          Austin Gurdwara Sahib, Inc. d/b/a Gurdwara Sahib Austin, Appellant

                                               v.

                       John A. Bollier and Leslie J. Bollier, Appellee


                 FROM TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
    NO. D-1-GN-08-000511, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion requesting that this appeal be dismissed. See

Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.



                                            __________________________________________

                                            Diane M. Henson, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed on Joint Motion

Filed: June 7, 2012